Case 2:20-cv-03904-PA-AFM Document 13 Filed 07/02/20 Page 1 of 2 Page ID JS-6
                                                                         #:46



 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
     KYLIE GALLETTI,                       )   Case No. 2:20-cv-03904-PA-AFM
12                                         )
                   Plaintiff,              )   [Assigned to Hon. Percy Anderson]
13                                         )
                                           )   ORDER OF DISMISSAL WITH
14           v.                                PREJUDICE
                                           )
15                                         )
                                               Complaint Filed: April 29, 2020
16   JP MORGAN CHASE BANK, N.A.,           )
                                           )
17                 Defendant.              )
                                           )
18                                         )
19                                         )
                                           )
20                                         )
21                                         )
                                           )
22
23
24
25
26
27
28
                                          [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
                                                             Case No. 2:20-cv-03904-PA-AFM
     LA 52327290
                                                                     Case 2:20-cv-03904-PA-AFM Document 13 Filed 07/02/20 Page 2 of 2 Page ID #:47



                                                                      1                                           ORDER
                                                                      2           Plaintiff Kylie Galletti and defendant JPMorgan Chase Bank, N.A., having so
                                                                      3   stipulated, and good cause appearing therefore, IT IS HEREBY ORDERED that,
                                                                      4   pursuant to the stipulation of dismissal filed by the parties, the action is dismissed in
                                                                      5   its entirety WITH PREJUDICE. Each party shall bear its own costs and attorneys’
                                                                      6   fees.
                                                                      7
                                                                      8   Dated: July 2, 2020
                                                                                                                                Hon. Percy Anderson
                                                                      9                                                       United States District Judge
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11
                                Los Angeles, California 90067-3086
                                     2029 Century Park East




                                                                     12
                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                      1
                                                                                                                     [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
                                                                                                                                        Case No. 2:20-cv-03904-PA-AFM
                                                                          LA 52327290
